Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 1 of 14 Page ID #:483



   1    WILLIAM J. FRIMEL (Bar No. 160287)
        bill@sffwlaw.com
   2    Seubert French Frimel & Warner LLP
        1075 Curtis Street
   3    Menlo Park, CA 94025
        Tel: 650.322.3048
   4    Fax: 650.322.2976
   5    Attorneys for Defendants
        JBH EUROPE B.V., JAN VAN DER PLAS,
   6    and SABINE VAN DRUNEN
   7

   8                        UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11

  12
        J BEVERLY HILLS, INC., a
  13    California corporation,              Case No. 2:20-cv-5956-MCS-RAO
  14                Plaintiff,               [PROPOSED] PROTECTIVE ORDER
  15          v.
  16    JBH EUROPE B.V., a Dutch
        corporation; JAN H. VAN DER
  17    PLAS, an individual; SABINE
        VAN DRUNEN, an individual; and
  18    DOES 1 through 10,
  19                Defendants.
  20
        JBH EUROPE B.V., a Dutch
  21    corporation,
  22                Counterclaimant,
  23          v.
  24    J BEVERLY HILLS, INC., a
        California corporation,
  25
                    Counterdefendant.
  26

  27

  28

                                                          [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 2 of 14 Page ID #:484



   1                         [PROPOSED] PROTECTIVE ORDER
   2   I.    PURPOSES AND LIMITATIONS
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public
   5   disclosure and from use for any purpose other than prosecuting this litigation may
   6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7   enter the following Stipulated Protective Order. The parties acknowledge that this
   8   Order does not confer blanket protections on all disclosures or responses to
   9   discovery and that the protection it affords from public disclosure and use extends
  10   only to the limited information or items that are entitled to confidential treatment
  11   under the applicable legal principles. The parties further acknowledge, as set forth
  12   below, that this Stipulated Protective Order does not entitle them to file confidential
  13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  14   followed and the standards that will be applied when a party seeks permission from
  15   the Court to file material under seal.
  16   II.   GOOD CAUSE STATEMENT
  17         This action is likely to involve trade secrets, customer and pricing lists and
  18   other valuable research, development, commercial, financial, technical and/or
  19   proprietary information for which special protection from public disclosure and
  20   from use for any purpose other than prosecution of this action is warranted. Such
  21   confidential and proprietary materials and information consist of, among other
  22   things, confidential business or financial information, information regarding
  23   confidential business practices, or other confidential research, development, or
  24   commercial information (including information implicating privacy rights of third
  25   parties), information otherwise generally unavailable to the public, or which may be
  26   privileged or otherwise protected from disclosure under state or federal statutes,
  27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  28   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                  -1-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 3 of 14 Page ID #:485



   1   discovery materials, to adequately protect information the parties are entitled to
   2   keep confidential, to ensure that the parties are permitted reasonable necessary uses
   3   of such material in preparation for and in the conduct of trial, to address their
   4   handling at the end of the litigation, and serve the ends of justice, a protective order
   5   for such information is justified in this matter. It is the intent of the parties that
   6   information will not be designated as confidential for tactical reasons and that
   7   nothing be so designated without a good faith belief that it has been maintained in a
   8   confidential, non-public manner, and there is good cause why it should not be part
   9   of the public record of this case.
  10   III.   DEFINITIONS
  11          A.     Action: The above-referenced action.
  12          B.     Challenging Party: A Party or Non-Party that challenges the
  13   designation of information or items under this Order.
  14          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
  15   how it is generated, stored or maintained) or tangible things that qualify for
  16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  17   the Good Cause Statement above.
  18          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
  19   their support staff).
  20          E.     Designating Party: A Party or Non-Party that designates information
  21   or items that it produces in disclosures or in responses to discovery as
  22   “CONFIDENTIAL.”
  23          F.     Disclosure or Discovery Material: All items or information, regardless
  24   of the medium or manner in which it is generated, stored, or maintained (including,
  25   among other things, testimony, transcripts, and tangible things), that are produced
  26   or generated in disclosures or responses to discovery in this matter.
  27          G.     Expert: A person with specialized knowledge or experience in a
  28   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                    -2-
                                                                  [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 4 of 14 Page ID #:486



   1   serve as an expert witness or as a consultant in this Action.
   2         H.     House Counsel: Attorneys who are employees of a party to this
   3   Action. House Counsel does not include Outside Counsel of Record or any other
   4   outside counsel.
   5         I.     Non-Party: Any natural person, partnership, corporation, association,
   6   or other legal entity not named as a Party to this action.
   7         J.     Outside Counsel of Record: Attorneys who are not employees of a
   8   party to this Action but are retained to represent or advise a party to this Action and
   9   have appeared in this Action on behalf of that party or are affiliated with a law firm
  10   which has appeared on behalf of that party, and includes support staff.
  11         K.     Party: Any party to this Action, including all of its officers, directors,
  12   employees, consultants, retained experts, and Outside Counsel of Record (and their
  13   support staffs).
  14         L.     Producing Party: A Party or Non-Party that produces Disclosure or
  15   Discovery Material in this Action.
  16         M.     Professional Vendors: Persons or entities that provide litigation
  17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  19   and their employees and subcontractors.
  20         N.     Protected Material: Any Disclosure or Discovery Material that is
  21   designated as “CONFIDENTIAL.”
  22         O.     Receiving Party: A Party that receives Disclosure or Discovery
  23   Material from a Producing Party.
  24   IV.   SCOPE
  25         A.     The protections conferred by this Stipulation and Order cover not only
  26   Protected Material (as defined above), but also (1) any information copied or
  27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28   compilations of Protected Material; and (3) any testimony, conversations, or
                                                  -3-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 5 of 14 Page ID #:487



   1   presentations by Parties or their Counsel that might reveal Protected Material.
   2         B.     Any use of Protected Material at trial shall be governed by the orders
   3   of the trial judge. This Order does not govern the use of Protected Material at trial.
   4   V.    DURATION
   5         Even after final disposition of this litigation, the confidentiality obligations
   6   imposed by this Order shall remain in effect until a Designating Party agrees
   7   otherwise in writing or a court order otherwise directs. Final disposition shall be
   8   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   9   with or without prejudice; and (2) final judgment herein after the completion and
  10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  11   including the time limits for filing any motions or applications for extension of time
  12   pursuant to applicable law.
  13   VI.   DESIGNATING PROTECTED MATERIAL
  14         A.     Exercise of Restraint and Care in Designating Material for
                    Protection
  15
             1.     Each Party or Non-Party that designates information or items for
  16
       protection under this Order must take care to limit any such designation to specific
  17
       material that qualifies under the appropriate standards. The Designating Party must
  18
       designate for protection only those parts of material, documents, items, or oral or
  19
       written communications that qualify so that other portions of the material,
  20
       documents, items, or communications for which protection is not warranted are not
  21
       swept unjustifiably within the ambit of this Order.
  22
             2.     Mass, indiscriminate, or routinized designations are prohibited.
  23
       Designations that are shown to be clearly unjustified or that have been made for an
  24
       improper purpose (e.g., to unnecessarily encumber the case development process or
  25
       to impose unnecessary expenses and burdens on other parties) may expose the
  26
       Designating Party to sanctions.
  27
             3.     If it comes to a Designating Party’s attention that information or items
  28
                                                  -4-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 6 of 14 Page ID #:488



   1   that it designated for protection do not qualify for protection, that Designating Party
   2   must promptly notify all other Parties that it is withdrawing the inapplicable
   3   designation.
   4         B.       Manner and Timing of Designations
   5         1.       Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
   6   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that
   7   qualifies for protection under this Order must be clearly so designated before the
   8   material is disclosed or produced.
   9         2.       Designation in conformity with this Order requires the following:
  10         a.       For information in documentary form (e.g., paper or electronic
  11   documents, but excluding transcripts of depositions or other pretrial or trial
  12   proceedings), that the Producing Party affix, at a minimum, the legend
  13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  14   contains protected material. If only a portion or portions of the material on a page
  15   qualifies for protection, the Producing Party also must clearly identify the protected
  16   portion(s) (e.g., by making appropriate markings in the margins).
  17         b.       A Party or Non-Party that makes original documents available for
  18   inspection need not designate them for protection until after the inspecting Party
  19   has indicated which documents it would like copied and produced. During the
  20   inspection and before the designation, all of the material made available for
  21   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  22   identified the documents it wants copied and produced, the Producing Party must
  23   determine which documents, or portions thereof, qualify for protection under this
  24   Order. Then, before producing the specified documents, the Producing Party must
  25   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  26   If only a portion or portions of the material on a page qualifies for protection, the
  27   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  28   appropriate markings in the margins).
                                                   -5-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 7 of 14 Page ID #:489



   1         c.     For testimony given in depositions, that the Designating Party identify
   2   the Disclosure or Discovery Material on the record, before the close of the
   3   deposition, all protected testimony.
   4         d.     For information produced in form other than document and for any
   5   other tangible items, that the Producing Party affix in a prominent place on the
   6   exterior of the container or containers in which the information is stored the legend
   7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   8   protection, the Producing Party, to the extent practicable, shall identify the
   9   protected portion(s).
  10         C.     Inadvertent Failure to Designate
  11         If timely corrected, an inadvertent failure to designate qualified information
  12   or items does not, standing alone, waive the Designating Party’s right to secure
  13   protection under this Order for such material. Upon timely correction of a
  14   designation, the Receiving Party must make reasonable efforts to assure that the
  15   material is treated in accordance with the provisions of this Order.
  16   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17         A.     Timing of Challenges
  18         Any party or Non-Party may challenge a designation of confidentiality at any
  19   time that is consistent with the Court’s Scheduling Order.
  20         B.     Meet and Confer
  21         The Challenging Party shall initiate the dispute resolution process under
  22   Local Rule 37.1 et seq.
  23         C.     Burden of Persuasion
  24         The burden of persuasion in any such challenge proceeding shall be on the
  25   Designating Party. Frivolous challenges, and those made for an improper purpose
  26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  27   expose the Challenging Party to sanctions. Unless the Designating Party has
  28   waived or withdrawn the confidentiality designation, all parties shall continue to
                                                  -6-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 8 of 14 Page ID #:490



   1   afford the material in question the level of protection to which it is entitled under
   2   the Producing Party’s designation until the Court rules on the challenge.
   3   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
   4         A.     Basic Principles
   5         1.     A Receiving Party may use Protected Material that is disclosed or
   6   produced by another Party or by a Non-Party in connection with this Action only
   7   for prosecuting, defending, or attempting to settle this Action. Such Protected
   8   Material may be disclosed only to the categories of persons and under the
   9   conditions described in this Order. When the Action has been terminated, a
  10   Receiving Party must comply with the provisions of Section XIV below.
  11         2.     Protected Material must be stored and maintained by a Receiving Party
  12   at a location and in a secure manner that ensures that access is limited to the
  13   persons authorized under this Order.
  14         B.     Disclosure of “CONFIDENTIAL” Information or Items
  15         1.     Unless otherwise ordered by the Court or permitted in writing by the
  16   Designating Party, a Receiving Party may disclose any information or item
  17   designated “CONFIDENTIAL” only to:
  18         a.     The Receiving Party’s Outside Counsel of Record in this Action, as
  19   well as employees of said Outside Counsel of Record to whom it is reasonably
  20   necessary to disclose the information for this Action;
  21         b.     The officers, directors, and employees (including House Counsel) of
  22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  23         c.     Experts (as defined in this Order) of the Receiving Party to whom
  24   disclosure is reasonably necessary for this Action and who have signed the
  25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  26         d.     The Court and its personnel;
  27         e.     Court reporters and their staff;
  28         f.     Professional jury or trial consultants, mock jurors, and Professional
                                                   -7-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 9 of 14 Page ID #:491



   1   Vendors to whom disclosure is reasonably necessary or this Action and who have
   2   signed the “Acknowledgment and Agreement to be Bound” attached as Exhibit A
   3   hereto;
   4         g.     The author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6         h.     During their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (i) the deposing party
   8   requests that the witness sign the “Acknowledgment and Agreement to Be Bound;”
   9   and (ii) they will not be permitted to keep any confidential information unless they
  10   sign the “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed
  11   by the Designating Party or ordered by the Court. Pages of transcribed deposition
  12   testimony or exhibits to depositions that reveal Protected Material may be
  13   separately bound by the court reporter and may not be disclosed to anyone except
  14   as permitted under this Stipulated Protective Order; and
  15         i.     Any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
             PRODUCED IN OTHER LITIGATION
  18
             A.     If a Party is served with a subpoena or a court order issued in other
  19
       litigation that compels disclosure of any information or items designated in this
  20
       Action as “CONFIDENTIAL,” that Party must:
  21
             1.     Promptly notify in writing the Designating Party. Such notification
  22
       shall include a copy of the subpoena or court order;
  23
             2.     Promptly notify in writing the party who caused the subpoena or order
  24
       to issue in the other litigation that some or all of the material covered by the
  25
       subpoena or order is subject to this Protective Order. Such notification shall
  26
       include a copy of this Stipulated Protective Order; and
  27
             3.     Cooperate with respect to all reasonable procedures sought to be
  28
                                                  -8-
                                                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 10 of 14 Page ID #:492



    1   pursued by the Designating Party whose Protected Material may be affected.
    2         B.     If the Designating Party timely seeks a protective order, the Party
    3   served with the subpoena or court order shall not produce any information
    4   designated in this action as “CONFIDENTIAL” before a determination by the
    5   Court from which the subpoena or order issued, unless the Party has obtained the
    6   Designating Party’s permission. The Designating Party shall bear the burden and
    7   expense of seeking protection in that court of its confidential material and nothing
    8   in these provisions should be construed as authorizing or encouraging a Receiving
    9   Party in this Action to disobey a lawful directive from another court.
   10   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              PRODUCED IN THIS LITIGATION
   11
              A.     The terms of this Order are applicable to information produced by a
   12
        Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   13
        produced by Non-Parties in connection with this litigation is protected by the
   14
        remedies and relief provided by this Order. Nothing in these provisions should be
   15
        construed as prohibiting a Non-Party from seeking additional protections.
   16
              B.     In the event that a Party is required, by a valid discovery request, to
   17
        produce a Non-Party’s confidential information in its possession, and the Party is
   18
        subject to an agreement with the Non-Party not to produce the Non-Party’s
   19
        confidential information, then the Party shall:
   20
              1.     Promptly notify in writing the Requesting Party and the Non-Party that
   21
        some or all of the information requested is subject to a confidentiality agreement
   22
        with a Non-Party;
   23
              2.     Promptly provide the Non-Party with a copy of the Stipulated
   24
        Protective Order in this Action, the relevant discovery request(s), and a reasonably
   25
        specific description of the information requested; and
   26
              3.     Make the information requested available for inspection by the Non-
   27
        Party, if requested.
   28
                                                   -9-
                                                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 11 of 14 Page ID #:493



    1         C.     If the Non-Party fails to seek a protective order from this Court within
    2   14 days of receiving the notice and accompanying information, the Receiving Party
    3   may produce the Non-Party’s confidential information responsive to the discovery
    4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    5   not produce any information in its possession or control that is subject to the
    6   confidentiality agreement with the Non-Party before a determination by the court.
    7   Absent a court order to the contrary, the Non-Party shall bear the burden and
    8   expense of seeking protection in this court of its Protected Material.
    9   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   11   Protected Material to any person or in any circumstance not authorized under this
   12   Stipulated Protective Order, the Receiving Party must immediately (1) notify in
   13   writing the Designating Party of the unauthorized disclosures, (2) use its best
   14   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   15   person or persons to whom unauthorized disclosures were made of all the terms of
   16   this Order, and (4) request such person or persons to execute the “Acknowledgment
   17   and Agreement to be Bound” that is attached hereto as Exhibit A.
   18   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             PROTECTED MATERIAL
   19
              When a Producing Party gives notice to Receiving Parties that certain
   20
        inadvertently produced material is subject to a claim of privilege or other
   21
        protection, the obligations of the Receiving Parties are those set forth in Federal
   22
        Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   23
        whatever procedure may be established in any applicable e-discovery order that
   24
        provides for production without prior privilege review. Pursuant to Federal Rule of
   25
        Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
   26
        disclosure of a communication or information covered by the attorney-client
   27
        privilege or work product protection, the parties may incorporate their agreement in
   28
                                                  -10-
                                                                 [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 12 of 14 Page ID #:494



    1   the Stipulated Protective Order submitted to the Court.
    2   XIII. MISCELLANEOUS
    3         A.     Right to Further Relief
    4         Nothing in this Order abridges the right of any person to seek its
    5   modification by the Court in the future.
    6         B.     Right to Assert Other Objections
    7         By stipulating to the entry of this Protective Order, no Party waives any right
    8   it otherwise would have to object to disclosing or producing any information or
    9   item on any ground not addressed in this Stipulated Protective Order. Similarly, no
   10   Party waives any right to object on any ground to use in evidence of any of the
   11   material covered by this Protective Order.
   12         C.     Filing Protected Material
   13         A Party that seeks to file under seal any Protected Material must comply with
   14   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to
   15   a court order authorizing the sealing of the specific Protected Material at issue. If a
   16   Party’s request to file Protected Material under seal is denied by the Court, then the
   17   Receiving Party may file the information in the public record unless otherwise
   18   instructed by the Court.
   19   XIV. FINAL DISPOSITION
   20         A.     After the final disposition of this Action, as defined in Section V,
   21   within sixty (60) days of a written request by the Designating Party, each Receiving
   22   Party must return all Protected Material to the Producing Party or destroy such
   23   material. As used in this subdivision, “all Protected Material” includes all copies,
   24   abstracts, compilations, summaries, and any other format reproducing or capturing
   25   any of the Protected Material. Whether the Protected Material is returned or
   26   destroyed, the Receiving Party must submit a written certification to the Producing
   27   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
   28   deadline that (1) identifies (by category, where appropriate) all the Protected
                                                   -11-
                                                                  [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 13 of 14 Page ID #:495



    1   Material that was returned or destroyed and (2) affirms that the Receiving Party has
    2   not retained any copies, abstracts, compilations, summaries or any other format
    3   reproducing or capturing any of the Protected Material. Notwithstanding this
    4   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
    5   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
    6   deposition and trial exhibits, expert reports, attorney work product, and consultant
    7   and expert work product, even if such materials contain Protected Material. Any
    8   such archival copies that contain or constitute Protected Material remain subject to
    9   this Protective Order as set forth in Section V.
   10         B.     Any violation of this Order may be punished by any and all
   11   appropriate measures including, without limitation, contempt proceedings and/or
   12   monetary sanctions.
   13
              Per the stipulation of the parties, IT IS SO ORDERED.
   14

   15    Dated: October 27, 2020
   16
                                               ________________________________
   17                                          HONORABLE ROZELLA A. OLIVER
                                               UNITED STATES MAGISTRATE JUDGE
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  -12-
                                                                [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-05956-MCS-RAO Document 38 Filed 10/27/20 Page 14 of 14 Page ID #:496



    1                                        EXHIBIT A
    2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3                 I, ________________________ [print or type full name], of
    4   ________________________________________________ [print or type full
    5   address], declare under penalty of perjury that I have read in its entirety and
    6   understand the Stipulated Protective Order that was issue by the United States
    7   District Court for the Central District of California on [DATE] in the case of J
    8   Beverly Hills, Inc. v. JBH Europe B.V., Case No. 2:20-cv-5956. I agree to comply
    9   with and to be bound by all the terms of this Stipulated Protective Order and I
   10   understand and acknowledge that failure to so comply could expose me to sanctions
   11   and punishment in the nature of contempt. I solemnly promise that I will not
   12   disclose in any manner any information or item that is subject to this Stipulated
   13   Protective Order to any person or entity except in strict compliance with the
   14   provisions of this Order.
   15         I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action.
   19         Date:
   20         City and State where sworn and signed:
   21         Printed Name:
   22   Signature:
   23

   24

   25

   26

   27

   28

                                                                   [PROPOSED] PROTECTIVE ORDER
